Citation Nr: 1114800	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-14 877	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right shoulder disability.

2.  Entitlement to an increased disability rating in excess of 20 percent for lumbar strain.

3.  Entitlement to an increased (compensable) rating for left hip strain.

4.   Entitlement to an increased (compensable) rating for hallux valgus of the left great toe.

5.  Whether new and material evidence has been received to reopen service connection for bilateral wrist disorder.

6.  Whether new and material evidence has been received to reopen service connection for right hip disorder.

7.  Whether new and material evidence has been received to reopen service connection for left knee disorder.

8.  Whether new and material evidence has been received to reopen service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD).

9.  Whether new and material evidence has been received to reopen service connection for left ankle disorder.

10.  Entitlement to service connection for obstructive sleep apnea.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to July 2002, including service in Southwest Asia from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and from a May 2007 rating decision by the RO in Roanoke, Virginia.  The Roanoke RO currently has jurisdiction over the case.  The Veteran testified at a Board hearing in January 2011.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.

The issues of service connection for cervical spine and right knee disabilities were developed for appellate review, but were granted in an April 2010 rating action.  Those matters consequently are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The April 2010 supplemental statement of the case mistakenly identified the current rating assigned the left hip disability as 10 percent disabling.  At the Board personal hearing, the Veteran and representative acknowledged understanding that the current rating for the left hip disability is actually 0 percent, that the issue was entitlement to a higher rating focused on the next higher rating of 10 percent, and agreed that there had been no prejudice caused by this clerical error as they understood what the actual rating percentage was and understood the issue.

The Board lastly notes that, at the Board hearing, the Veteran testified that he was unemployed at least in part on account of the service-connected disabilities at issue in this appeal.  He indicated that he was considered disabled by the Social Security Administration on account of those disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For this reason, the Board has modified the issues on appeal to include the matter of entitlement to a TDIU.

The applications to reopen service connection for bilateral wrist disability, right hip disability, left knee disability, left ankle disability, and psychiatric disability are the subject of this Board decision.  The remaining issues listed on the title page of this action, as well as service connection for the above disorders on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral wrist disability, right hip disability, left knee disability, left ankle disability and psychiatric disability was denied in a July 2003 rating decision; the Veteran was notified of the decision and of his appellate rights, but did not appeal.

2.  The evidence received since the July 2003 rating decision is not duplicative or cumulative of evidence previously of record, and raises a reasonable possibility of substantiating the claims of service connection for bilateral wrist disability, right hip disability, left knee disability, left ankle disability, and psychiatric disability.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying entitlement to service connection for bilateral wrist disorder, right hip disorder, left knee disorder, left ankle disorder, and psychiatric disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen service connection for bilateral wrist disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen service connection for right hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen service connection for left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has been received to reopen service connection for left ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has been received to reopen service connection for psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) additionally held that, in claims to reopen, VA's duty to notify includes advising of the information and evidence that is necessary to reopen the claim, and of the information and evidence necessary to establish entitlement to the underlying claim for the benefit sought.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In light of the Board's reopening of the claims, any deficiency regarding new and material evidence notice is not prejudicial.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service incurrence of arthritis during wartime service may be presumed if manifested to a compensable degree within one year of the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to liberalize, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for bilateral wrist, right hip, left knee, left ankle and psychiatric disabilities were denied in a July 2003 rating decision.  The Veteran was notified later in July 2003 of the rating action and of his appellate rights, but he did not initiate an appeal; therefore, the July 2003 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In February 2006, the Veteran requested reopening of the claims.  Consequently, service connection for bilateral wrist, right hip, left knee, left ankle and psychiatric disabilities may be considered on the merits only if new and material evidence has been received since the time of the July 2003 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Reopening Service Connection for 
Bilateral Wrist, Right Hip, Left Knee, Left Ankle Disorders

The evidence considered at the time of the July 2003 rating decision included service treatment records.  Those records show that at, at the Medical Board Examination, the Veteran reported experiencing occasional aching in his wrists.  At the same evaluation, he exhibited crepitus and pain in the left knee.  With respect to the right hip, the service records show that the Veteran was evaluated at one point for possible irritant synovitis in the hip.  As for the left ankle, the service treatment records show that he twisted his ankle in December 1991.  X-ray studies documented the presence of ankle abnormalities, but not of any fracture.  The Veteran was given a steroid injection to the ankle, and placed on a profile.  Later records noted a history of chronic ankle pain.  

The evidence considered in July 2003 also included the report of an October 2002 VA fee basis examination.  At the examination, the Veteran reported a history of breaking his wrists at some point in the past, and indicated that his present wrist pain began in 1998, and in service had been intermittent.  He reported that his left knee pain began in 1997, and that his right hip pain began in 2002.  Physical examination and X-ray studies of the wrists were negative for abnormalities.  The Veteran exhibited decreased ranges of right hip and left knee motion.  Examination of the left ankle disclosed the absence of any abnormalities, but X-ray studies revealed the presence of an ossicle at the lateral malleolus.   The examiner diagnosed the Veteran as having bilateral wrist strain, right hip strain, left knee strain, and left ankle strain.

Pertinent evidence added to the record since the July 2003 rating action includes treatment records covering the period from 2002 to February 2010, which document occasional treatment for continued right and left wrist, right hip, and left knee complaints.  X-ray studies of the wrists documented the presence of ulnar abnormalities.  Similar studies of the right hip also disclosed the presence of abnormalities.  

The evidence added to the record also includes statements by the Veteran, as well as the transcript of his January 2011 Board hearing.  In his statements and testimony, the Veteran explained that he had continued to experience problems afflicting the right and left wrists, the right hip, the left knee, and the left ankle since service.

The Board finds that the evidence added to the record since July 2003 is new, in that it was not previously of record.  The Board also finds it to be material, in that the treatment records and the Veteran's statements and testimony show a continuous history of experiencing the same symptoms after service that he reported or was shown to have in service.  Although none of the evidence directly addresses the question of a nexus between the disorders at issue and service or service-connected disability, the Court, in Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2011) held that VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claims of entitlement to service connection for bilateral wrist disability, right hip disability, left knee disability, and left ankle disability.

Reopening Service Connection for a Psychiatric Disorder

The evidence considered at the time of the July 2003 rating decision included the report of the Veteran's October 2002 VA fee basis examination.  After evaluating the Veteran, the VA examiner concluded that the Veteran did not meet the criteria to support a diagnosis of PTSD, or any other psychiatric disorder.

Pertinent evidence added to the record includes treatment records for 2002 to February 2010 documenting that the Veteran is receiving treatment for psychiatric disorders including PTSD and depression.  The added evidence also includes statements by the Veteran to the effect that his stressors include a generalized fear of hostile military activity.  Specifically, the Veteran mentioned an incident in which he feared for his life while running to retrieve gear for another soldier during a SCUD missile attack.  He detailed another occasion in 1994 while serving in Korea, during which time he indicated he would become frightened when alarms would sound by his location.

The Board finds the above evidence is new and material.  The evidence satisfies an element that was the basis for the previous denial of the claim, namely the existence of a current disability.  The statements of the Veteran also are material in light of the recent amendments to the criteria for establishing service connection for PTSD based on fear of hostile enemy action.  Accordingly, the claim of service connection for psychiatric disability is reopened.


ORDER

New and material evidence having been received, reopening of service connection for bilateral wrist disorder is granted.  

New and material evidence having been received, reopening of service connection for right hip disorder is granted.  

New and material evidence having been received, reopening of service connection for left knee disorder is granted.  

New and material evidence having been received, reopening of service connection for left ankle disorder is granted.  

New and material evidence having been received, reopening of service connection for psychiatric disorder is granted.  


REMAND

The Board initially notes that, at the January 2011 Board personal hearing, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA) based on his orthopedic and psychiatric impairments.  As any records held by the SSA consequently are potentially relevant to the claims on appeal, particularly as to the increased rating claims, the Board finds that remand of the case is required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As to the claims of service connection for right hip, left knee, and left ankle disorders, given the service findings, the post-service evidence of current disorders, and the Veteran's testimony concerning continuity of symptomatology, the Board finds that VA examination with respect to those claims is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Board finds that an examination with respect to the wrists is necessary as well.  The Board points out, however, that the Veteran contends he fractured both wrists in a childhood accident, for which he was treated in 1973 at the University of Virginia Hospital.  His service entrance examination does not note any right or left wrist disorder, and the Veteran consequently is entitled to the presumption that he was in sound condition when he entered service.  See 38 U.S.C.A. § 1111 (West 2002).  Nevertheless, given his oft-reported history of pre-service fractures to the wrist, along with current X-ray studies showing ulnar abnormalities, the examination should address the question of whether the Veteran's current wrist disorders clearly and unmistakably pre-existed his period of service.

With respect to service connection for sleep apnea, the post-service treatment records show that the Veteran has the disability.  At the Board hearing, the Veteran and his spouse testified as to certain symptoms in service they believe were associated with sleep apnea.  The Veteran also contends that sleep apnea is related to his service-connected pulmonary disability.  Under the circumstances, the Board finds that VA examination of the Veteran to address the etiology of the sleep apnea is necessary.

As to service connection for psychiatric disorder, although the post-service records show the Veteran has been diagnosed as having PTSD, the basis for the diagnosis is unclear.  Given his contention that his PTSD is based in part on the fear of hostile military activity in service, the Board finds that VA examination is necessary.

The Board points out that the Veteran's purported fear of hostile military activity is not his only claimed stressor.  The Veteran has described specific events which he also believes led to the development of PTSD.  In December 2009, the RO essentially concluded, after unsuccessfully attempting to determine the location of Camp Thunderbird (the base at which the Veteran was purportedly located while serving in Southwest Asia) that the Veteran's stressors could not be corroborated.  On remand, the RO/AMC should attempt to obtain verification of the claimed stressors through the U. S. Army & Joint Services Records Research Center (JSRRC).

As for the increased rating issues, the record shows that the Veteran was last examined in May 2009; however, that examination did not address whether the service-connected disabilities at issue, alone or in combination, rendered the Veteran unable to obtain or maintain substantially gainful employment.  On remand, the Veteran should be afforded another examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, to specifically include the University of Virginia Hospital, who may possess additional records pertinent to the claims on appeal.  With any necessary authorization from the appellant, the RO/AMC should attempt to obtain and associate with the claims files any medical records identified by the Veteran, to include from the University of Virginia Hospital, which have not been secured previously.  

2.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award or denial was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.

3.  The RO/AMC should review the file and prepare a summary of the Veteran's alleged service stressors.  This summary and a copy of the Veteran's DD Form 214 and other service personnel records should be sent to the 
U. S. Army & Joint Services Records Research Center.  The JSRRC should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.

4.  The RO/AMC should then arrange for a VA mental disorders examination of the Veteran to determine the nature and etiology of any current psychiatric disorders.  All indicated studies, tests and evaluations deemed necessary should be performed.  

The VA examiner should report a multi-axial diagnosis, identifying all current psychiatric disorders.  A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  The examiner is specifically requested to indicate whether the PTSD is based on the Veteran's fear of hostile military activity in service.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  

With respect to any psychiatric disorder other than PTSD identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.

The rationale for all opinions expressed should be explained.  The relevant documents in the claims files should be made available to the VA examiner for proper review of the medical history. 

5.  The Veteran should also be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his right and left wrist disorders; the nature and etiology of his right hip disorder; the nature and etiology of his left knee disorder; and the nature and etiology of his left ankle disorder.  All indicated studies, tests and evaluations deemed necessary should be performed.  

The examiner should provide opinions with respect to each of the following:

A.  With regard to each right and left wrist disorder identified, the examiner is asked to provide an opinion as to whether that disorder clearly and unmistakably existed prior to service, and, if so, whether the disorder clearly and unmistakably did not undergo aggravation in service.  

With respect to each right and/or left wrist disorder the examiner believes first manifested after service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the disorder is etiologically related to service.

B.  With respect to any right hip disorder identified, is it at least as likely as not that such disorder is etiologically related to the Veteran's period of active service, or was caused or chronically worsened by service-connected disability (including lumbar strain, right knee patellofemoral syndrome, left hip strain, or left great toe hallux valgus)?

C.  With respect to any left knee disorder identified, is it at least as likely as not that such disorder is etiologically related to the Veteran's period of active service, or was caused or chronically worsened by service-connected disability (including lumbar strain, right knee patellofemoral syndrome, left hip strain, or left great toe hallux valgus)?

D.  With respect to any left ankle disorder identified, is it at least as likely as not that such disorder is etiologically related to the Veteran's period of active service, or was caused or chronically worsened by service-connected disability (including lumbar strain, right knee patellofemoral syndrome, left hip strain, or left great toe hallux valgus)?

The rationale for each opinion expressed should be provided.  The relevant documents in the claims folders should be made available to the examiner for proper review of the medical history. 

6.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any sleep apnea.  All indicated studies, tests and evaluations deemed necessary should be performed.  With respect to any sleep apnea identified, the examiner should opine whether it is at least as likely as not that such disorder is etiologically related to the Veteran's period of active service, or was caused or chronically worsened by service-connected restrictive airway disease.  The rationale for any opinion expressed should be provided.  The relevant documents in the claims folders should be made available to the examiner for proper review of the medical history. 

7.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should be requested to provide an opinion as to whether the Veteran's service-connected disabilities (i.e. restrictive airway disease, lumbar strain, right shoulder strain, hypertension, right knee patellofemoral syndrome, cervical spine degenerative changes, left hip strain, and left great toe hallux valgus), alone or in combination, render the Veteran unable to secure or follow a substantially gainful occupation.  The rationale for each opinion expressed should be provided.  The relevant documents in the claims folders should be made available to the examiner for proper review of the medical history. 

8.  The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC should issue a supplemental statement of the case, which should provide citation to the pertinent law and regulations relevant to TDIU claims, and provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO/AMC.  Kutscherousky v. West,  12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


